


Exhibit 10(s)

 

AGREEMENT, RELEASE AND WAIVER

 

This Agreement, Release and Waiver (“Agreement”) is entered into by and between
Eric P. Grubman (“Grubman”) and Constellation Energy Group, Inc. (“Company”).

 

1.             In consideration of Grubman’s provision of certain waivers as set
forth in this Agreement in connection with his voluntary resignation from
employment with the Company effective December 1, 2001, the Company agrees to
provide to Grubman (a) a $2,075,000 lump sum cash payment payable on or before
the 8th day following Grubman’s execution of this Agreement provided Grubman has
not revoked the Agreement as set forth in paragraph 15; (b) access to
secretarial support from Janice Sawyer until December 31, 2001; (c)
reimbursement (subject to gross-up for payroll tax withholding) for the
following expenses incurred and paid by Grubman (i) lease expense on 100
Harborview Apt. PH-2D from September 1, 2001 until December 31, 2001, (ii)
rental expense from September 1, 2001 until December 31, 2001 for furniture at
the apartment in (i),  (iii) real estate commission on the sale of one of
Grubman’s Baltimore area residential dwellings if such dwelling is sold before
March 31, 2002, such commission reimbursement not to exceed $20,000, and (iv)
moving and storage expenses related to any move out of the apartment in (i)
incurred on or before December 31, 2002; (d) reimbursement for moving and
storage expenses incurred before June 15, 2002 related to any move out of
Grubman’s office at 250 West Pratt Street; (e) up to 18 monthly cash payments of
$584.95 commencing on or before January 15, 2002 (subject to gross-up for
payroll taxes) toward the cost of health coverage, which monthly cash payments
approximate on an after-tax basis the monthly premium cost of medical and dental
coverage for Grubman as if he were an active employee and which shall cease
effective on the date Grubman is eligible for health coverage through another
employer; (f) maintenance by the Company until December 31, 2002 of Grubman’s
memberships for any clubs for which Company paid Grubman’s membership fees as of
November 30, 2001.  The foregoing consideration is over and above any benefits
to which Grubman will be entitled under the Company’s benefit plans and policies
as a result of his resignation from employment with the Company effective
December 1, 2001, which benefits both parties acknowledge are set forth in
Attachment A.

 

2.             The Company hereby agrees to provide the benefits set forth in
paragraph 1 to Grubman from the Company’s general assets, and where applicable
in accordance with the terms of the referenced benefit plans.  Except as set
forth in the applicable benefit plans, such amounts set forth in paragraph 1 are
not subject to alienation, assignment, attachment, garnishment or other legal
process by or on behalf of Grubman until such amounts are actually received by
him.  Such payments are subject to applicable payroll tax withholding and will
not be considered as compensation for purposes of the Company’s retirement or
welfare benefit plans.

 

3.             In exchange for the Company’s agreement to provide the
consideration set forth in paragraph 1, Grubman knowingly, freely and
voluntarily agrees that, to the full extent the law permits, he hereby releases
and discharges the Company and any company controlling, controlled by or under
common control with the Company (“Affiliate”), their successors, officers,
directors, agents, representatives or employees from any and all debts,
obligations, claims, demands, judgments or causes of action of any kind
whatsoever, known or unknown, in tort, by statute or

 

--------------------------------------------------------------------------------


 

on any other basis, for equitable relief, compensatory, punitive or other
damages, expenses (including attorneys’ fees), and/or reimbursements of costs of
any kind, including, but not limited to any and all claims, demands, rights
and/or causes of action which might arise out of allegations relating to a
claimed breach of contract (express or implied), or any tort, legal actions
under Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000e
et seq.), the Civil Rights Act of 1866 and 1871 (42 U.S.C. §§ 1981 and 1983),
the Americans with Disabilities Act (42 U.S.C. § 12101 et seq.), the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.), the Equal Pay Act
(29 U.S.C. § 206(d)(1)), the Rehabilitation Act (29 U.S.C. §§ 701-704),
Executive Order 11246, or any other Federal, State, local or common law
concerning age, gender, race, religion, national origin, disability or any other
protected classification or category which expressly or impliedly may form the
basis of alleged discrimination, or any other law or regulation.  To the extent
any such actions are pending, Grubman agrees that they are or will be
immediately withdrawn before or upon his commencement of receipt of the
consideration set forth in paragraph 1.  Grubman also knowingly and voluntarily
agrees that, to the full extent the law permits, he waives any and all causes of
action and will not file, cause to be filed, or voluntarily assist in the
prosecution of any charges, claims, lawsuits, or other actions of any kind
against the Company, its Affiliates and/or or their successors, officers,
directors, agents, representatives or employees.  Grubman is not waiving claims
that may arise based on events occurring after he executes this Agreement, and
is not waiving rights to enforce this Agreement.  Grubman further acknowledges
that he expressly waives any right with respect to and forfeits any equity grant
made at any time to him by the Company and any other remuneration or benefits
not expressly set forth in paragraph 1 and Attachment A.   Notwithstanding
anything in this Agreement to the contrary, Company acknowledges that Grubman’s
right to indemnification under Company by-laws, charter, and coverage under any
Director’s and Officer’s insurance, for acts and omissions incurred while
Grubman was an employee of Company, is not waived by Grubman under this
Agreement.

 

Additionally, Grubman does specifically, knowingly and voluntarily waive any and
all rights or claims he may have under the Age Discrimination in Employment Act
(ADEA).

 

Subject to paragraphs 6, 7, 8, 9, and 10, Company releases and discharges
Grubman from all debts, obligations, claims, demands judgments or causes of
action of any kind whatsoever, known or unknown, in tort, by statute or on any
other basis, for equitable relief, compensatory, punitive or other damages,
expenses (including attorneys’ fees), and/or reimbursements of costs of any
kind, including, but not limited to any and all claims, demands, rights and/or
causes of action which might arise out of allegations relating to a claimed
breach of contract (express or implied), or any tort. To the extent any such
actions are pending, Company agrees that they are or will be immediately
withdrawn before or upon the expiration of the 7-day period in paragraph 15. 
Company also agrees that, to the full extent the law permits, it waives any and
all causes of action and will not file, cause to be filed, or voluntarily assist
in the prosecution of any charges, claims, lawsuits, or other actions of any
kind against Grubman.  Company is not waiving claims that may arise based on
events occurring after it executes this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Nothing in this Agreement, including the payment of any sum by
the Company, constitutes an admission by the Company or any Affiliate of any
legal wrong.

 

5.             The parties agree that the terms of this Agreement including the
consideration set forth in paragraph 1 are confidential and will not be
disclosed to any non-parties hereto; provided, however, that Grubman may
disclose such information to his spouse, personal attorney, and personal
accountant and financial advisors, and otherwise as required by law or order of
a court.  Should Grubman wish to consult with anyone else he deems appropriate
to review this Agreement, he must first obtain the written consent of the
Company which will not be unreasonably withheld.  In addition, the Company may
disclose such information as is necessary, in its sole discretion, to federal or
state agencies or to comply with any law.

 

6.             Grubman acknowledges that while he was an active employee of the
Company or any Affiliate, he received or had access to confidential and
proprietary information which is a valuable, special and unique asset of the
Company and/or its Affiliates.  Accordingly, Grubman agrees that, for a period
of one year from the date of this Agreement (noted in the final sentence of this
Agreement), he shall not (directly or indirectly) divulge or communicate to any
person (except as compelled by order of a court of competent jurisdiction if
Grubman provides the Company with notice at least 10 business days before
complying with such order, to provide the Company the opportunity to challenge
the order), confidential commercial information, or any other business or
commercial information, or data of the Company, its customers, or any
Affiliates, which is not generally known to the public.

 

Grubman further agrees that he will, as soon as reasonably practicable following
his resignation from employment with the Company, return to the Company all
Company and Affiliate property, as well as all books, records, customer and
pricing lists, correspondence, contracts or orders, advertising or promotional
materials, and other written, typed or printed materials, whether furnished by
the Company or prepared by Grubman, which contain any information relating to
the Company’s business, and Grubman agrees that he will neither make nor retain
copies of such materials; provided, however, that any correspondence prepared by
or addressed to Grubman may be retained by Grubman subject to Grubman’s
obligation not to disclose confidential information as set forth in this
paragraph 6.

 

7.             Grubman agrees to refrain from making any untruthful oral or
written statements to the public, or to any third party, about the Company or
its Affiliates, their business practices, or the business practices of any
present or former officers, directors, executives, employees, representatives,
agents or customers or any related services of the Company, or any general
matter concerning the Company or any of its Affiliates’ reputation, standing in
the business community, or business practices.    Company agrees to refrain from
making any untruthful oral or written statements to the public, or to any third
party, about Grubman, his reputation, standing in the business community, or
business practices.

 

8.             Grubman agrees that prior to July 1, 2002, he will not directly
or indirectly, whether or not for compensation and whether or not as an
employee, be engaged in or have any financial interest in  certain entities as
reasonably requested by the Company and agreed to by Grubman in writing.  For
purposes of this Agreement, Grubman shall be deemed to be engaged

 

3

--------------------------------------------------------------------------------


 

in or have a financial interest in such entity  if he is an employee, officer,
director, member, principal or partner, of such entity, or if he directly or
indirectly performs services for such entity or if he or any member of his
immediate family beneficially owns an equity interest, or interest convertible
into equity, in any such entity; provided, however, that the foregoing shall not
prohibit Grubman or a member of his immediate family from owning, for the
purpose of passive investment, less than 5% of any class of securities of a
publicly held corporation.

 

9.             Prior to July 1, 2002, Grubman will not, directly or indirectly,
either as a proprietor, stockholder, partner, principal, officer, employee,
consultant, advisor or otherwise, personally induce or entice any employee of
the Company or an Affiliate to leave such employ; provided, however, that
Grubman will not be precluded from hiring any such employee who he has not so
induced or enticed.

 

10.           In the event of a breach or threatened breach by Grubman of the
provisions of paragraphs 6, 7, 8, or 9 of this Agreement, Grubman agrees that
the Company will be authorized and entitled to obtain, from any court of
competent jurisdiction, an injunction restraining Grubman from such breach and
from rendering any services to any person, firm, or entity in breach of such
paragraphs.  Nothing in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for a breach or
threatened breach of paragraphs 6, 7, 8, or 9.

 

11.           In the event any provision of paragraphs 6, 7, 8, or 9  of this
Agreement is held to be an unreasonable restriction upon Grubman, the court so
holding may reduce the territory to which it pertains and/or the period of time
in which it operates, or order any other change to the extent necessary to
render such provision enforceable.

 

12.           If it is determined by a court of competent jurisdiction that
Grubman has failed to comply with one or more terms of this Agreement, the
damages, if any, which the Company may receive from him shall not exceed, in the
aggregate, the value of the payments described in paragraph 1.

 

13.           Grubman acknowledges that the Company has advised him to consult
with an attorney prior to executing this Agreement.

 

14.           Grubman acknowledges that he has a period of at least twenty-one
(21) calendar days to consider this Agreement.  Grubman further acknowledges
that if this Agreement, signed by him, is not received by the Vice President of
Human Resources, Constellation Energy Group, Inc., 24th Floor, 250 West Pratt
Street, Baltimore, Maryland 21201, on or before December 24, 2001, this
Agreement is null and void and unenforceable by the parties, and Grubman will
not be entitled to the consideration set forth in paragraph 1.

 

15.           Grubman acknowledges that he has been specifically informed by the
Company that for a period of seven (7) calendar days following the date of his
execution of this Agreement (as indicated in the last paragraph of this
Agreement) he has the absolute right to revoke this

 

4

--------------------------------------------------------------------------------


 

Agreement by notifying Vice President of Human Resources, Constellation Energy
Group, Inc., in writing on or before the expiration of the seven (7) day period.

 

16.           This Agreement shall not become effective or enforceable until the
aforesaid seven (7) calendar day revocation period has expired.

 

17.           This Agreement supersedes any and all other agreements or
proposals, written or oral, made by the Company or any Affiliate, or on their
behalf to Grubman, and this Agreement is the full and final understanding
between the parties; provided, however that any written document designating an
entity referenced in paragraph 8 shall be deemed a part of this Agreement.

 

18.           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.  This Agreement
may only be modified by a written agreement signed by the parties.

 

19.           This Agreement shall be governed by the laws of Maryland.

 

20.           Grubman does hereby acknowledge that he has read and understands
this Agreement.

 

21.           Grubman does hereby acknowledge that he has signed this Agreement
freely and voluntarily.

 

IN WITNESS WHEREOF, Eric P. Grubman does hereby execute this Agreement on
this         day of December, 2001.

 

 

 

 

(Seal)

 

 

Eric P. Grubman

 

 

 

 

Received and accepted by:

CONSTELLATION ENERGY GROUP,

 

 

INC.

 

 

 

 

 

By:

 

(Seal)

 

 

Name: Mayo A. Shattuck III

 

 

Title:  President and Chief Executive Officer

 

 

 

 

5

--------------------------------------------------------------------------------


 

Benefits

 


HEALTH AND DENTAL BENEFIT COBRA COVERAGE.

 

Ability to convert employee life insurance coverage to an individual policy.

 

Ability to convert disability insurance coverage to an individual policy.

 

Payout for unused vacation.

 

Tax and estate planning services rendered through December 1, 2001.

 

6

--------------------------------------------------------------------------------

